Case 3:19-cv-00722-GCS Document 30 Filed 04/17/20 Page 1 of 3 Page ID #230



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ILLINOIS

 TRAVELERS INDEMNITY                           )
 COMPANY OF AMERICA,                           )
                                               )
                   Petitioner,                 )
                                               )         Case No. 3:19-cv-722-GCS
 vs.                                           )
                                               )
 ROMEIRO HARRIS,                               )
                                               )
                   Respondent.                 )

                                 MEMORANDUM & ORDER

SISON, Magistrate Judge:

       Petitioner Travelers Indemnity Company of America filed this action seeking a

judgment declaring, among other things, that a landlord policy it issued to Respondent

Romeiro Harris is void due to alleged concealment, material misrepresentation, and

fraud related to a claim following a fire loss. Travelers also seeks to recoup or set off all

insurance proceeds previously paid to Harris, or to third parties on behalf of Harris, due

to the alleged breach of the policy’s conditions. Travelers further seeks declaratory relief

clarifying that it has no obligation to make additional payments under the policy and

maintains that it is entitled to recovery of all its costs and expenses, including attorneys’

fees, related to bringing this action. (Doc. 21). Respondent Romeiro Harris seeks dismissal

of this action for lack of subject matter jurisdiction. (Doc. 23).

       Travelers invokes this Court’s subject matter jurisdiction pursuant to the federal

diversity statute. Federal district courts have original jurisdiction over civil actions where

the amount in controversy exceeds $75,000 and where the action is between citizens of


                                           Page 1 of 3
Case 3:19-cv-00722-GCS Document 30 Filed 04/17/20 Page 2 of 3 Page ID #231



different states. See 28 U.S.C. § 1332(a). As an initial matter, diversity of citizenship is not

at issue and is complete. Travelers is a foreign corporation with its principal place of

business in Minnesota, and Harris is a citizen of Illinois. By motion dated October 3, 2019,

Harris argues that this case must be dismissed pursuant to Federal Rule of Civil

Procedure 12(b)(1) for lack of subject matter jurisdiction because the amount in

controversy does not exceed $75,000.

         Rule 12(b)(1) requires dismissal if the Court lacks jurisdictional authority over the

subject matter of the dispute before it. When a party challenges subject matter

jurisdiction, the Court first must resolve “whether a factual or facial challenge has been

raised.” Silha v. ACT, Inc., 807 F.3d 169, 173 (7th Cir. 2015)(citing Apex Dig. Inc. v. Sears,

Roebuck & Co., 572 F.3d 440, 443 (7th Cir. 2009)). If a challenge contends that a plaintiff’s

complaint lacks sufficient factual allegations to establish subject matter jurisdiction, the

challenge is a facial one, and courts “must accept as true all material allegations of the

complaint, and must construe the complaint in favor of the complaining party.” Silha, 807

F.3d at 173. A factual challenge, however, contends that “there is in fact no subject matter

jurisdiction.” Apex Digital, Inc., 572 F.3d at 443 (citing reference omitted)(alteration in

original). In reviewing a factual challenge, the Court looks beyond the pleadings and may

consider any evidence submitted to determine whether subject matter jurisdiction exists.

When it comes to challenges to the amount in controversy, the Court has subject matter

jurisdiction “unless it is legally certain that the controversy is worth less than the

jurisdictional minimum.” Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d 536, 541 (7th Cir.

2006).

                                           Page 2 of 3
Case 3:19-cv-00722-GCS Document 30 Filed 04/17/20 Page 3 of 3 Page ID #232



       Harris’s challenge is closer to a factual challenge, as he argues that the facts

underlying the dispute between the parties, rather than the allegations in the complaint,

demonstrate that the amount in controversy does not exceed $75,000. He provides an

affidavit stating that he does not seek in excess of $75,000 from Travelers to resolve his

fire loss claim. Travelers counters that the amount in controversy is at least $173,000, the

face value of the landlord policy applicable to fire loss. As stated above, Travelers seeks

a declaratory finding that the policy itself is void and that there is no coverage. Further,

it seeks to recoup all monies paid under the policy thus far plus, potentially, attorneys’

fees related to this litigation. These requests put the entire value of the policy, plus any

attorneys’ fees, in controversy. As the Seventh Circuit has made clear, when the validity

of an entire insurance policy is at issue, the amount in controversy is the face value of the

policy. See Hawkins v. Aid Ass’n for Lutherans, 338 F.3d 801, 805 (7th Cir. 2003).

       Given the allegations in the case and the record before the Court, the undersigned

is satisfied that the amount in controversy requirement is met in this action and that the

Court has subject matter jurisdiction over the claims of Petitioner Travelers Indemnity

Company of America. For all these reasons, Respondent Romeiro Harris’s motion to

dismiss (Doc. 23) is DENIED.
                                                                            Digitally signed
       IT IS SO ORDERED.                                                    by Judge Sison
                                                                            Date:
       Dated: April 17, 2020.                                               2020.04.17
                                                                            11:26:54 -05'00'
                                                         ______________________________
                                                         GILBERT C. SISON
                                                         United States Magistrate Judge



                                          Page 3 of 3
